Citation Nr: 1450285	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-16 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1941 to May 1942 and from August 1942 to February 1946. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal requires further development and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran died in February 2009 from cardiac arrest, pneumonia, status post cerebrovascular accident (CVA), and hypertensive cardiovascular disease.  Two of the Veteran's fellow soldiers and his wife signed affidavits that the Veteran had numerous health problems while in service, including hypertension, pneumonia and high fevers, and "other" cardiorespiratory diseases, which continued to trouble him after separation from service and throughout the years.   The claims file contains very few medical records, and on remand, an attempt should be made to obtain more.  

The Veteran was a member of the recognized guerilla service in the Philippines during World War II.  He signed an affidavit in January 1946 that his service consisted of intelligence, sabotage, and combat activities in and around the area of Iloilo city.  It was therefore unlikely that he had access to medical treatment, lending credence to the statements of his wife and fellow soldiers.  As no medical opinion has been obtained as to whether any of the medical problems listed above are related to the problems listed on his death certificate, one should be obtained.  38 U.S.C.A. § 5103A(a).  See also De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to identify all treatment the Veteran received for the conditions listed on his death certificate.  Make arrangements to obtain all identified records.

2.  After receipt of all additional records, obtain a medical opinion as to whether it is as likely as not (50 percent or greater probability) that the causes of the Veteran's death were related to service.  

The examiner is asked to review the claims file prior to so opining and is advised that the Veteran's service treatment records (STRs) do not contain any diagnoses, but that by itself is not dispositive of the issue.  Affidavits have been received that the Veteran suffered from hypertension, pneumonia and high fevers, and other cardiorespiratory problems during service.  The examiner is asked to accept these statements as credible and to provide an opinion based on the available evidence.  All opinions must be accompanied by explanatory rationale.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



